Exhibit SECOND AMENDED AND RESTATED RADIOSHACK CORPORATION OFFICERS DEFERRED COMPENSATION PLAN RadioShack Corporation, a Delaware corporation (“RadioShack”), hereby amends and restates, effective as of December 31, 2008, the RadioShack Corporation Officers Deferred Compensation Plan (the “Plan”) in order to satisfy the requirements of section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). Unless otherwise indicated, all “section” or “Code” references are to the Code and the Treasury Regulations related thereto, as may be amended from time to time, promulgated under the authority of the applicable Code section and, in each case, any successor provisions thereto. RadioShack intends that this Plan, as amended and restated, applies solely to compensation earned or vested on or after January 1, 2005, including any earnings thereon, to the extent such compensation was not paid or distributed prior to December 31, 2008.Further, it is the intent of the RadioShack that this Plan, as amended and restated, shall have no effect whatsoever on any benefits earned and vested on or before December 31, 2004, including any earnings thereon, and the parties intend that such benefits remain exempt from Code section 409A. ARTICLE ONE PURPOSE Section 1.1The purpose of this Plan is to enable RadioShack Corporation and its subsidiaries to secure and retain the services of outstanding key executive personnel by providing certain death and retirement benefits. ARTICLE TWO DEFINITIONS Section 2.1Beneficiary.The recipient(s) designated (in accordance with Article Seven) by a Participant in the Plan to whom benefits are payable following his death. Section 2.2Committee.The Organization and Compensation Committee of RadioShack which shall administer the Plan in accordance with Article Nine. Section 2.3Disability.A physical or mental condition which, in the opinion of the Committee, totally and presumably permanently, prevents a Participant from substantially performing duties for which such Participant is suited to perform either by education or training, or if such Participant is on a Leave of Absence when such condition develops, substantially performing duties for which such Participant is suited to perform either by education or training.A determination that Disability exists shall be based upon competent medical evidence satisfactory to the Committee.The date that any person’s Disability occurs shall be deemed to be the date such condition is determined to exist by the Committee. Section 2.4Employee.A regular full-time executive employee of RadioShack. Section 2.5Leave of Absence.Any period during which: (a)an Employee is absent with the prior consent of RadioShack, which consent shall be granted under uniform rules applied to all Employees on a nondiscriminatory basis, but only if such person (i) is an Employee immediately prior to the commencement of such period of authorized absence and resumes employment with 1 RadioShack not later than the first working day following the expiration of such period of authorized absence; or (ii) enters into a contract with RadioShack prior to the absence which provides a right for the Employee to return to work following a leave of absence, upon such terms and conditions as RadioShack may provide in its sole discretion.For purposes of clarification, nothing in this Section 2.5(a) shall obligate or require RadioShack to enter into any contract with any Employee or other person. (b)an Employee is a member of the Armed Forces of the United States and his reemployment rights are guaranteed by law, but only if such person is an Employee immediately prior to becoming a member of such Armed Forces and resumes employment with RadioShack within the period during which his reemployment rights are guaranteed by law. Section 2.6Participant.An Employee who has been selected and has accepted a Plan Agreement as provided in ArticleThree. Section 2.7Plan Agreement.The agreement between RadioShack and a Participant, entered into in accordance with Article Three, and in the form of attached Exhibit ”A” (as such form may be amended from time to time hereunder). Section 2.8Plan Benefit Amount.Plan Benefit Amount means the dollar amount set forth and so designated in a Participant’s Plan Agreement. Section 2.9Retirement.The following classifications of Retirement as referred to in this Plan are defined as follows: (a)Early Retirement.The voluntary election, as opposed to involuntary termination by RadioShack, prior to the Participant’s attaining the age of sixty-five (65) years, by a Participant to terminate his employment after attaining the age of fifty-five (55) years. (b)Normal Retirement.The termination of a Participant’s service with RadioShack at the date of attaining age sixty-five (65) years. (c)Late Retirement.The termination of a Participant’s service with
